Exhibit RIGHTS AGREEMENT dated as of April 16, 2010 between CASEY’S GENERAL STORES, INC. and COMPUTERSHARE TRUST COMPANY, N.A., as Rights Agent Table of Contents Page SECTION 1. Certain Definitions 1 SECTION 2. Appointment of Rights Agent 8 SECTION 3. Issue of Rights and Right Certificates 8 SECTION 4. Form of Right Certificates 11 SECTION 5. Execution, Countersignature and Registration 11 SECTION 6. Transfer, Split-Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates; Uncertificated Rights 12 SECTION 7. Exercise of Rights; Expiration Date of Rights 13 SECTION 8. Cancelation and Destruction of Right Certificates 15 SECTION 9. Reservation and Availability of Preferred Shares 15 SECTION 10. Preferred Shares Record Date 16 SECTION 11. Adjustments in Rights After There Is an Acquiring Person; Exchange of Rights for Shares; Business Combinations 17 SECTION 12. Certain Adjustments 21 SECTION 13. Certificate of Adjustment 22 SECTION 14. Additional Covenants 23 SECTION 15. Fractional Rights and Fractional Shares 23 SECTION 16. Rights of Action 25 SECTION 17. Transfer and Ownership of Rights and Right Certificates 25 SECTION 18. Right Certificate Holder Not Deemed a Shareholder 26 SECTION 19. Concerning the Rights Agent 26 SECTION 20. Merger or Consolidation or Change of Rights Agent 27 SECTION 21. Duties of Rights Agent 27 SECTION 22. Change of Rights Agent 30 SECTION 23. Issuance of Additional Rights and Right Certificates 31 SECTION 24. Redemption and Termination 32 SECTION 25. Notices 32 SECTION 26. Supplements and Amendments 33 SECTION 27. Successors 34 SECTION 28. Benefits of Rights Agreement; Determinations and Actions by the Board, etc 34 SECTION 29. Severability 34 SECTION 30. Governing Law 35 SECTION 31. Counterparts; Effectiveness 35 SECTION 32. Descriptive Headings 35 SECTION 33. Force Majeure 35 Exhibits A Form of Articles of Amendment BForm of Right Certificate CSummary of Rights Table of
